PER CURIAM.
Owen D. Denson, Jr. seeks a writ of mandamus to compel the circuit court to rule ort the petition for writ of mandamus he filed on November 20, 1998. His petition sought review of administrative sanctions imposed for a prison disciplinary violation.
The proceedings below are .governed by Florida Rule of Appellate Procedure 9.100. See, Amendments to Florida Rules of Appellate Procedure, 696 So.2d 1103, 1122 (Fla.1996). Rule 9.100(h) provides for the issuance of an order to show cause directed to the respondent, if the court determines that the petition shows a preliminary basis for relief. From the record provided by the petitioner, it appears that no action has been taken on his petition. The respondent did not respond to our order to show cause.
We therefore grant the petition, but withhold issuance of the writ, trusting that the circuit court judge will either issue an order to show cause or enter a final order on petition within thirty days.
WARNER, KLEIN and HAZOURI, JJ., concur.